                              Case 03-30102     Doc 789     Filed 11/02/20       Page 1 of 1
Entered: November 2nd, 2020
Signed: November 2nd, 2020

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                    In re:   Case No.: 03−30102 − MMH        Chapter: 7

Firstpay, Inc.
Debtor

                                        ORDER FOR WITHDRAWAL OF
                                          FUNDS PAID INTO COURT

Upon consideration of the motion filed by Bryan Enterprises, Inc for withdrawal of funds paid into the Court under
11 U.S.C. § 347(a), and it appearing that the movant is entitled to the sum of $ 7087.48 deposited, less registry fund
fees properly chargeable, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the funds that are the subject of this order be disbursed after fourteen (14) calendar days from the
date that this order is entered; and it is further

ORDERED, that pursuant to 28 U.S.C. § 2042, the Bankruptcy Clerk, District of Maryland, shall pay this unclaimed
money to the order of:


                                                 Bryan Enterprises, Inc.
                                                  32 Pomegranate Ct.
                                                  Sterling, VA 20164




cc:    Claimant − Bryan Enterprises, Inc.

                                                    End of Order
42x03 (rev. 07/10/2019) − aharris
